DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 9-10, in the reply filed on 03/30/2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021.
In the amendments filed on 03/30/2021, claims 1, 3-5, and 7-10 are pending, claims 2 and 6 are canceled, and claim 8 is withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites the limitation “the amine based hardener comprises triethylenetetramine” in lines 1-2, which fails to further limit the subject matter of claim 1 because claim 1 recites the limitation “the total weight of the hardener composition is” “35 to 65 wt. % of triethylenetetramine” in lines 5-6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1) in view of Pettigrew (US 3,277,050, cited in IDS).
Regarding claim 1, Argyropoulos teaches a hardener composition [0010] comprising a mixture of amines [0018], wherein the hardener composition comprises a mixture of 1,3-bis(aminomethyl)cyclohexane, 1,4-bis(aminomethyl)cyclohexane, their isomers, and derivatives thereof [0021], wherein the hardener composition further comprises another conventional curing agent [0035, 0036, 0038] that is triethylenetetramine [0037, 0039, 0040], wherein the amount of the curing agent in the composition ranges in the low end of from 1 to 50 wt. % based on the weight of all curing agents or from 50 wt. % to 100 wt. % [0035], wherein the composition optionally further comprises an accelerator [0044, 0071] that is 2-phenyl imidazole [0047], wherein the accelerator may be used in an amount from about 0.1 weight percent to about 20 
Argyropoulos does not teach a specific embodiment wherein the liquid based hardener composition further comprises a catalyst, wherein, the catalyst comprises at least one of 2-phenylimidazole and 1,4-diazabicyclo[2.2.2]octane, and the total weight of the hardener composition is 5 to 7 wt. % of the catalyst. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s accelerator that is 2-phenyl imidazole to modify Argyropoulos’s hardener composition, and to optimize the amount of Argyropoulos’s accelerator that is 2-phenyl imidazole in Argyropoulos’s hardener composition to be from 5 to 7 wt. %, based on the weight of Argyropoulos’s hardener composition, which would read on the limitation wherein the liquid based hardener composition further comprises a catalyst, 

Argyropoulos does not teach with sufficient specificity wherein, the total weight of the hardener composition is 25 to 65 wt. % of triethylenetetramine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Argyropoulos’s other conventional curing agent that is triethylenetetramine in Argyropoulos’s hardener composition to be from 25 to 65 wt. %, based on the weight of Argyropoulos’s hardener composition, which would read on the limitation wherein, the total weight of the hardener composition is 25 to 65 wt. % of triethylenetetramine as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos teaches that the hardener composition comprises a mixture of 1,3-bis(aminomethyl)cyclohexane, 1,4-bis(aminomethyl)cyclohexane, their isomers, and derivatives thereof [0021], that the hardener composition further comprises another conventional curing agent [0035, 0036, 0038] that is triethylenetetramine [0037, 0039, 0040], that the amount of other conventional curing agent admixed will depend upon the requirements placed upon the end product and the efficiencies one desires to achieve [0035], that if the end use does not require a product which has high end physical properties and/or it is not important to 

Regarding claim 4, Argyropoulos teaches that the hardener composition comprises another conventional curing agent [0035, 0036, 0038] that is triethylenetetramine [0037, 0039, 0040]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s accelerator that is 2-phenyl imidazole to modify Argyropoulos’s hardener composition, and to optimize the amount of Argyropoulos’s accelerator that is 2-phenyl imidazole in Argyropoulos’s hardener composition to be from 5 to 7 wt. %, based on the weight of Argyropoulos’s hardener composition. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pettigrew’s 4-amino-benzenesulfonamide to modify Argyropoulos’s hardener composition, and to optimize the amount of Pettigrew’s 4-amino-benzenesulfonamide in Argyropoulos’s hardener composition to be from 10 to 30 wt. %, based on the weight of Argyropoulos’s hardener composition. Therefore, Argyropoulos in view of Pettigrew renders obvious the limitation wherein the hardener composition further comprises a mixture of primary and secondary amine compounds as claimed.
Regarding claim 7, As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s accelerator that is 2-phenyl imidazole to modify Argyropoulos’s 
Regarding claim 9, Argyropoulos teaches a curable composition comprising the hardener composition, an epoxy resin [0012], and a reinforcing agent that is a natural or synthetic fiber, glass, ceramic, nylon, rayon, cotton, aramid, graphite, or a filler [0074], which reads on a composite article comprising a hardener composition of claim 1 as claimed.
Regarding claim 10, Argyropoulos teaches a curable composition comprising the hardener composition, an epoxy resin [0012], and a reinforcing agent that is a natural or .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1) in view of Pettigrew (US 3,277,050, cited in IDS) as applied to claim 4, and further in view of Morley et al. (US 2013/0005853 A1).
Regarding claim 5, Argyropoulos in view of Pettigrew renders obvious the hardener composition of claim 4 as explained above. Argyropoulos teaches that the hardener composition comprises another conventional curing agent [0035, 0036, 0038].
Argyropoulos does not that the mixture comprises aminocyclohexanealkylamine. However, Morley teaches a hardener that is one or more aminocyclohexanealkylamine compounds [0011, 0017, 0028] and that is optionally present with a catalyst [0012]. Argyropoulos and Morley are analogous art because both references are in the same field of endeavor of a hardener composition comprising an amine based hardener and optionally a catalyst. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Morley’s hardener that is one or more aminocyclohexanealkylamine compounds to modify Argyropoulos’s hardener composition, which would read on the limitation wherein the mixture comprises aminocyclohexanealkylamine as claimed. One of ordinary skill in the art would have been motivated to do so because Morley teaches that the hardener that is one or more aminocyclohexanealkylamine compounds is beneficial for being a hardener [0011, 0017, 0028] for a curable epoxy resin system comprising [0009] and epoxy resin .

Response to Arguments
Applicant’s arguments, see p. 4-5, field 03/30/2021, with respect to the rejection of claim(s) 1, 4, and 9-10 under 35 U.S.C. 103 as being unpatentable over Pettigrew (US 3,277,050, cited in IDS) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 4-5, field 03/30/2021, with respect to the rejection of claim(s) 3 under 35 U.S.C. 103 as being unpatentable over Pettigrew (US 3,277,050, cited in IDS) in view of Heftner, JR. et al. (US 2014/0179828 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 4-5, field 03/30/2021, with respect to the rejection of claim(s) 5 under 35 U.S.C. 103 as being unpatentable over Pettigrew (US 3,277,050, cited in IDS) in view of Morley et al. (US 2013/0005853 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 4-5, field 03/30/2021, with respect to the rejection of claim(s) 7 under 35 U.S.C. 103 as being unpatentable over Pettigrew (US 3,277,050, cited in IDS) in view of Heftner, JR. et al. (US 2014/0179828 A1) and Morley et al. (US 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/           Primary Examiner, Art Unit 1767